Exhibit 10.2

 

 

[j1087ex10d2image002.jpg]

CHALLENGER MINERALS INC.

A GlobalSantaFe Company

 

15375 Memorial Drive, Suite 3200
Houston, Texas 77079
281-925-7200 Fax 281-925-7280

 

March 15, 2003

 

Millennium Offshore Group, Inc.
Attn: Mr. Kent Singleton
5300 Memorial, Ste. 1070
Houston, TX 77007

 

Palace Exploration Company
Attn: Mr. Bob Zinke
1202 East 33rd St.
Tulsa, OK 74105-2048

 

 

 

Reef Global Energy I, L. P.
Attn: Mr. Walt Dunagin
1901 N. Central Expressway, Ste. 300
 Richardson, TX 75080

 

Continental Resources, Inc.
Attn: Mr. Phil Yancer
302 North Independence, Ste. 700
Enid, OK 73701

 

 

 

Bright & Company I, Ltd.
Attn: Mr. Jack Carlile
4228 N. Central Expressway, Ste. 300
Dallas, TX 75206-6345

 

Cheyenne Petroleum Company
Attn: Mr. Richard Dixon
14000 Quail Springs Parkway, Ste. 2200
Oklahoma City, OK 72134

 

 

 

 

 

Re:       Participation Agreement and
Operating Agreement

Eugene Island 190 Prospect
Offshore, Louisiana

 

Gentlemen:

 

This Participation Agreement is made and entered into effective March 15, 2003,
by and between Challenger Minerals Inc. (“CMI”), Reef Global Energy I, L. P.
(“Reef”), Bright & Company I, Ltd. (“Bright”), Palace Exploration Company
(“Palace”), Continental Resources, Inc. (“Continental”) and Cheyenne Petroleum
Company (“Cheyenne”), (collectively the “Participants” and individually as a
“Participant”), and Millennium Offshore Group, Inc. (“Millennium”).  The
Participants and Millennium are sometimes collectively referred to as the
“Parties” or individually as a “Party”.  This Participation Agreement sets forth
the terms and conditions whereby Participants may earn, and Millennium shall
assign, seventy-five percent (75%) of 6/6ths operating rights interest in all or
a portion of Eugene Island Block 190 (OCS-G 08434), as further described on
Exhibit “A”, attached hereto and made a part hereof (the “Lease”).  In
consideration of the mutual covenants and benefits to be derived here from the
Parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

Millennium Offshore Group, Inc., et al
Eugene Island 190 Participation Agreement
March 15, 2003

 

1.                                       Shallow Test Well:  Within thirty (30)
days after final execution of this Participation Agreement by all Parties hereto
subject to rig availability and obtaining all necessary permits, Participants
agree, subject to the provisions of this Participation Agreement, to drill a
well on the Lease from the EI 190 “A” Platform to a depth of (i) 8,558’ TVD
(8,908’ MD), (ii) geo-pressure, (iii) salt or (iv) a depth sufficient to test
the 8 Sand, as seen at a depth of 8,335’ MD on the 1” induction log in the
Forest Oil (Millennium) – EI 190 A-2 Well, whichever is the lesser of such
depths (the “Shallow Test Well”), by paying 100.0% of 6/6ths of all expenses
incurred in drilling said well to Casing Point, including plugging and
abandonment should such well be a dry hole, in the following proportions:
Challenger 10.0%, Palace 36.66%, Bright 5.0%, Reef 5.0%, Cheyenne 16.67%, and
Continental 26.67%).  Challenger shall serve as Operator to drill and complete
said well for production through the Wellhead or abandonment if a dry hole.  An
Authority for Expenditures (“AFE”) setting forth the bottom hole location and
estimated costs of drilling the Shallow Test Well to depth under a turnkey
drilling contract from Applied Drilling Technology Inc. (“ADTI”) is attached
hereto as Exhibit “B” and made a part hereof.  In exchange for Participants not
assuming any liability for or obligation to plug, abandon and/or decommission
any existing wells, pipelines, platforms and facilities not drilled or installed
by Participants, Participants shall pay 100.0% of 6/6ths of all costs to drill
the Shallow Test Well to Casing Point and, should Participants so elect, to
complete said well through the Wellhead.  “Wellhead” shall be defined as the
point at which a well has been drilled, production casing and tubing have been
placed in the wellbore and the wellhead to be used to produce the well has been
installed.  Subsequent to completion of the Shallow Test Well through the
Wellhead, Millennium shall immediately become Operator of the Shallow Test Well,
and Participants shall pay 75% of 6/6ths and Millennium shall pay 25% of 6/6ths
of all costs for facilities hookup and placing the Shallow Test Well on
production.  Millennium represents that it owns 100% interest in the Lease and
there are no title, environmental or access impediments restricting the
operations proposed or contemplated herein.  The terms “Operator” and “Casing
Point” as used in this Participation Agreement are defined in Articles 2.0 and
4.0 of the Offshore Operating Agreement (“OOA”) provided for in Paragraph 9
below.

 

2.                                       Interest Earned: A dry hole earns no
interest in the Lease.  However, if, and in the event, the Shallow Test Well is
completed for production through the Wellhead, Participants shall earn and
Millennium shall assign 75.0% of 6/6ths of the operating rights interest (in the
following proportions: Challenger 7.5%, Palace 27.5%, Bright 3.75%, Reef 3.75%,
Cheyenne 12.5%, Continental 20.0%), with a corresponding 53.3125% of 8/8ths net
revenue interest, in a Reservoir Protection Area (“RPA”) defined by aliquots
covering tested fault blocks in an area encompassing the entirety of all
reservoirs found to be capable of producing oil and/or gas encountered in said
well from surface of the earth down to 100’ below the stratigraphic equivalent
of the total depth drilled in said well, SAVE AND EXCEPT THEREFROM all rights
outside of the RPA to any separate oil and/or gas reservoirs, and production
there from, from the surface of the earth down to a depth of 9,000’ TVD, up dip
to and in the same fault block in which the OCS-G 08434 #5 Well is located, such
area to be defined by aliquot description (hereinafter referred to as the
“Millennium Retained Area”).  It is understood that the total of all royalties,
overriding royalties and other burdens on production from the Lease shall not
exceed 28.916667% of 8/8ths of production (i.e. a 71.083333% of 8/8ths net
revenue interest).

 

2

--------------------------------------------------------------------------------


 

3.                                       Assignment of Operating Rights to RPA:
Once the Shallow Test Well has been completed for production through the
Wellhead, the Shallow Test Well and RPA attributable thereto shall be owned in
the following proportions: Challenger 7.5%, Palace 27.5%, Bright 3.75%, Reef
3.75%, Cheyenne 12.5%, Continental 20.0% and Millennium 25.0%.  Millennium shall
thereupon promptly deliver an assignment of the interest herein provided to be
earned, on the form of assignment attached hereto as Exhibit “C” and made a part
hereof, warranting title by, through and under Millennium, but not otherwise. 
Said assignment shall specifically exclude all right, title, interests and
liability associated with any presently existing platform(s), pipeline(s),
wellbore(s), and other personal property associated with the Lease, it being
understood and agreed that Participants shall only be responsible for plugging
and abandonment of the wellbore of the Shallow Test Well and shall bear no
plugging, abandonment or decommissioning expense related to any well, facilities
or pipelines which are not drilled or installed by Participants.

 

4.                                       Deep Test Well: Within six (6) months
after commencing initial sales of production from the Shallow Test Well, or 90
days after drilling rig release if the Shallow Test Well is plugged and
abandoned as a dry hole, whichever first occurs, Participants shall notify
Millennium whether or not Participants, or any of them, elect to drill a second
test well (the “Deep Test Well”) on the Lease to a depth below 9,000’ TVD to
earn additional operating rights in the Lease.  In the event Participants elect
to drill such Deep Test Well, such well shall be spud within seven (7) months of
such commencement of sales production, or one hundred twenty (120) days after
drilling rig release if the Shallow Test Well is plugged and abandoned as a dry
hole, subject to rig availability and obtaining all necessary permits, but in no
event later than December 31, 2003.  In the event the Participants fail to spud
the Deep Test Well within such period all rights and obligations of the Parties
with respect to the Deep Test Well shall be null and void and without further
effect.  Challenger shall serve as Operator to drill and complete said, Deep
Test Well for production through the Wellhead, or abandonment if a dry hole, and
Millennium shall immediately become operator of the Deep Test Well.  The
Participants shall pay 100% of 6/6ths of the cost to drill said well to Casing
Point, as opposed to through completion, in the following proportions:
Challenger 10.0%, Palace 36.66%, Bright 5.0%, Reef 5.0%, Cheyenne 16.67% and
Continental 26.67%, from and to surface/bottomhole locations of Participants
choice on the Lease.  Subsequent to reaching Casing Point, all costs of
completing the well, facilities hookup and placing the Deep Test Well on
production shall be shared in the proportions Millennium 25.0%, Challenger 7.5%,
Palace 27.5%, Bright 3.75%, Reef 3.75%, Cheyenne 12.5%, Continental 20.0% and
Millennium 25%.  If less than all Participants elect to participate in drilling
the Deep Test Well, then, in such event, the Participants participating in such
operations shall have the right to assume any non-participating Participants
share of costs under this Paragraph, in proportion to their participating
interests and/or acquire additional partners to drill such Deep Test Well. 
Subsequent to completion of the Deep Test Well through the Wellhead, Millennium
shall immediately become Operator of the Deep Test Well.

 

5.                                       Assignment of Rights Operating Rights
Earned by Deep Test Well: Upon reaching Casing Point in the Deep Test Well, the
Participants therein shall earn and Millennium shall assign 75.0% of 6/6ths of
the operating rights with a corresponding 53.3125% of 6/6ths net revenue
interest to such Participants to all depths in that portion of the Lease in
which such

 

3

--------------------------------------------------------------------------------


 

Participants have not previously earned any interest SAVE AND EXCEPT THEREFROM
the Millennium Retained Area.  Such assignment of the interest herein provided
to be earned shall be on the general form of assignment attached hereto as
Exhibit “C” and made a part hereof, modified with the proper description,
warranting title by, through and under Millennium, but not otherwise.  In the
event of any conflict between the RPA and rights hereinabove saved and excepted,
the rights to the RPA shall control.  In the event a Party participating in
drilling the Deep Test Well does not participate in completing such well for
production, such non-participating party shall suffer the non-consent penalties
specified in the attached OOA.  It is understood that the total of all
royalties, overriding royalties and other burdens on production from the Lease
shall not exceed 28.916667% of 8/8ths of production (i.e. a 71.083333% of 8/8ths
net revenue interest).  Said assignment shall specifically exclude all rights,
title, interests and liability associated with any presently existing
platform(s), pipeline(s), wellbore(s), and other personal property associated
with the Lease, it being understood and agreed that Participants shall only be
responsible for plugging and abandonment of wells drilled pursuant hereto and
shall bear no plugging, abandonment or decommissioning expense related to any
well, facilities or pipelines which are not drilled or installed by
Participants.  Nothing under this Paragraph shall be construed as giving the
Participants any rights to production from completions existing prior to the
effective date of this Participation Agreement.

 

6.                                       Substitute Test Well: If, during the
drilling of the any well provided for herein, the operator encounters
impenetrable substances or conditions, including the loss of the hole due to
mechanical difficulties, which in the opinion of a reasonably prudent operator
under the same or similar conditions would render further drilling impractical
or hazardous, and such conditions prevent further drilling of the well,
Participants, or any of them, shall have the right, but not the obligation, to
participate in drilling a “Substitute Well” in order to reach the objective
depth, provided actual drilling of the Substitute Well is commenced within
ninety (90) days after abandonment of the previous well. Any Substitute Well
shall be drilled pursuant to all the terms and conditions of this Agreement.

 

7.                                       Cash Consideration: Within five (5)
days after commencement of actual drilling operations on the Shallow Test Well,
Participants shall pay to Millennium the sum of $250,000.00, in the following
proportions: Challenger $25,000.00, Palace $91,658.00, Bright $12,500.00, Reef
$12,500.00, Cheyenne $41,675.00, Continental $66,667.00, for all leasehold,
geological and geophysical costs attributable to the subject Prospect. Likewise,
if said Shallow Test Well is completed for production to the wellhead, within
five (5) days thereafter Participants therein shall pay to Millennium an
additional sum of $250,000.00, in the following proportions:  Challenger
$25,000.00, Palace $91,658.00, Bright $12,500.00, Reef $12,500.00, Cheyenne
$41,675.00, Continental $66,667.00, as a completion fee. If less than all
Participants join in completing the Shallow Test Well to the wellhead, the
Participants participating in such completion shall pay the $250,000 Completion
Fee in proportion to their participating interests. In the event that actual
drilling operations on the Shallow Test Well are not commenced within three (3)
months from the date hereof, Participants, or any of them, shall have the option
to withdraw from participation in this project without any penalty or liability
whatsoever.

 

8.                                       Production Handling Agreement: In the
event that Participants earn any interest in the Lease as herein provided, it is
understood and agreed that such Participants and Millennium will

 

4

--------------------------------------------------------------------------------


 

enter into the Production Handling Agreement attached hereto as Exhibit “D” and
made a part hereof to process Participants’ share of production earned pursuant
to this Participation Agreement for the fees therein provided, including
production from any Subsequent Wells as provided in Paragraph 11 below. Such
fees shall be in addition to any direct charges (as defined in the COPAS
Accounting Procedure attached as Exhibit “C” to the OOA, associated with any
well drilled on the Lease in which any of the Participants participate.  Without
prejudice to a Party’s rights to market its own production under the OOA) the
Operator shall market each Participant’s share of production with the Operator’s
own production, and on the same commercial basis, without any marketing fee
payable to Operator. In the event Millennium markets a Participants production,
it agrees not to commit a Participant’s production for any period in excess of
thirty (30) days without the written concurrence of such Participant. Millennium
represents there is no existing marketing agreement covering future production
from the Lease to which it is bound, and consequently that Participants will not
be bound by any such existing agreement as to its interest to be earned
hereunder.

 

9.                                       Offshore Operating Agreement: All
operations conducted pursuant to this Participation Agreement shall be governed
by the terms and provisions of that certain Offshore Operating Agreement, dated
March 15, 2003, attached hereto as Exhibit “E” and made a part hereof (the
“OOA”).  In the event of a conflict between this Participation Agreement and
said OOA, the terms and conditions of this Participation Agreement shall
prevail, but only to the extent of such conflict.  Notwithstanding anything to
the contrary herein, Millennium at all times shall remain Operator of the
Lease.  With respect to all operations performed by Challenger as Operator of
the Shallow Test Well and Deep Test Well under the terms hereof, (i) Challenger
shall have all of the rights, benefits, duties and obligations of the Operator
under the OOA and (ii) Millennium shall have all of the rights, benefits, duties
and obligations of a Non-Operator under the OOA.  With respect to all other
operations, (i) Millennium shall have all of the rights, benefits, duties and
obligations of the Operator under the OOA, and (ii) Challenger shall have all of
the rights, benefits, duties and obligations of a Non-Operator under the OOA.

 

10.                                 ADTI Turnkey Drilling Contract:  This
Participation Agreement is subject to and conditioned upon Operator entering
into a turnkey drilling contract with ADTI no later than April 14, 2003, to
drill the Shallow Test Well.  It is understood that an election to drill the
Deep Test Well and the rights and obligations imposed under this Participation
Agreement are separate and apart from the rights and obligations related to the
drilling of the Shallow Test Well.  An election to drill the Deep Test Well
under this Participation Agreement in no way relieves the Parties of the rights
and obligations relating to the Shallow Test Well.  If Participants, or any of
them, propose to timely drill the Deep Test Well, it is understood and agreed
that such well shall be drilled under a turnkey drilling contract with ADTI. 
Operator shall timely request ADTI to submit turnkey bids for (i) completing the
aforesaid wells and (ii) drilling and completing any additional wells proposed
to be drilled on the lease.  Notwithstanding anything to the contrary herein,
Operator shall not be required to accept any ADTI bid or contract to drill or
complete any subsequent wells that are not acceptable to all Participants
participating therein.

 

11.                                 Subsequent Wells:  The Parties hereto shall
be entitled to propose the drilling of any well, or wells, drilled subsequent to
the Shallow Test Well and the Deep Test Well (“Subsequent Wells”) in accordance
with the terms and conditions of the OOA.  It is further agreed that

 

5

--------------------------------------------------------------------------------


 

Millennium shall serve as Operator for all Subsequent Wells. Nothing contained
in this Paragraph 11 is intended, or shall be construed, to change, alter or
amend the designation of Operator for the Shallow Test Well or the Deep Test
Well as previously set forth in this Participation Agreement.

 

12.                                 Laws:  THE PROVISIONS OF THIS AGREEMENT AND
THE RELATIONSHIP OF THE PARTIES SHALL BE GOVERNED BY AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF LOUISIANA, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS THAT WOULD REFER THE MATTER TO THE LAWS OF ANOTHER
JURISDICTION.

 

13.                               Miscellaneous:

 

A.                                   All notices, consents, requests,
instructions. approvals and other communications provided for herein shall be
deemed to be validly given, made or served, if in writing, and delivered
personally or sent by courier service, telex, facsimile or certified mail,
however, in no event by e-mail, to the addresses listed below:

 

Millennium Offshore Group, Inc.
Attn: Mr. Kent Singleton
5300 Memorial, Ste. 1070
Houston, TX 77007
Telephone: (713) 652-0137
Fax: (713) 652-0482
E-mail: ksingleton@millenniumogi.com

 

Palace Exploration Company
Attn: Mr. Bob Zinke
1202 East 33rd St.
Tulsa, OK 74105-2048
Telephone: (972) 743-5096
Fax: (972) 743-5159
E-mail: bzinke@ztienergy.com

 

 

 

Reef Global Energy I, L. P.
Attn: Mr. Walt Dunagin
1901 N. Central Expressway, Ste. 300
Richardson, TX 75080
Telephone: (972) 437-6792
Fax: (972) 994-0369
E-mail: walt@reefexploration.com

 

Continental Resources, Inc.
Attn: Mr. Phil Yancer
302 North Independence, Ste. 700
Enid, OK 73701
Telephone: (580) 548-5174
Fax (580) 548-5182
E-mail: vancerpo@contres.com

 

 

 

Bright & Company I, Ltd.
Attn: Mr. Jack Carlile
4228 N. Central Exprwy, Ste. 300
Dallas, TX 75206-6345
Telephone: (214) 559-9200
Fax: (214) 559-0021
E-mail: jack.carlile(@brightco.com

 

Cheyenne Petroleum Company
Attn: Mr. Richard Dixon
14000 Quail Springs Parkway
Oklahoma City, OK 72134
Telephone (405) 936-6220
Fax: (405) 936-6221
E-mail: rfdixon@cheypet.com

 

 

 

Challenger Minerals Inc.
Attn: Mr. Reagan Newton
15375 Memorial Dr., Suite G-200
Houston, TX 77079
Telephone: (281) 925-7215
Fax: (281) 925-7281
E-mail: reagan.newton@gsfdrill.com

 

 

 

6

--------------------------------------------------------------------------------


 

B.                                     This Participation Agreement constitutes
the entire agreement between the Parties with respect to the transactions
contemplated herein, and supersedes all prior oral or written agreements,
commitments, understanding. or information otherwise furnished by Millennium to
Participants with respect to such matters.  No amendment shall be binding unless
in writing and signed by representatives of each of the Parties.

 

C.                                     A term, provision. covenant
representation, warranty, or condition of this Participation Agreement may be
waived only by written instrument executed by the Party waiving compliance.  The
failure or delay of any Party in the enforcement or exercise of the rights
granted under this Agreement shall not constitute a waiver of said rights nor
shall it be considered as a basis for estoppel.

 

D.                                    This Participation Agreement together with
all of its exhibits, is intended by the Parties to be a complete and final
statement of the agreement of the Parties with respect to the subject matter
hereof, and supersedes any prior oral or written statements or agreements
between the Parties hereto.

 

E.                                      The terms and provisions hereof shall be
binding upon and inure to the benefit of the Parties hereto and their respective
heirs, successors, legal representatives and assigns, and shall be covenants
running with the lands and Lease.  The Parties hereto agree to execute such
other instruments as may be necessary or convenient to effectively convey the
interest in the Lease, transfer operatorship and all other rights and
obligations as contemplated by this Participation Agreement and/or otherwise
effectuate the terms hereof.

 

F.                                      To the extent permitted in its licensing
agreement, Millennium shall allow the Participants continued access to its
geological and 3-D seismic data covering the Lease and any area contiguous
thereto.

 

G.                                     Notwithstanding anything herein to the
contrary, Participants shall never become liable for any gas or production
imbalances affecting the Lease, except for its proportionate share of any
imbalances that might accrue between Millennium and Participants with regard to
any well(s) drilled pursuant to this Participation Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Participation Agreement
to be executed effective as of the date first set forth above.  This
Participation Agreement may be signed in counterparts and shall be binding upon
the Parties and upon their successors, representatives and assigns.  If these
terms and conditions are acceptable, please indicate your agreement and
acceptance by signing and returning one copy of this Participation Agreement to

 

7

--------------------------------------------------------------------------------


 

Reagan Newton, on or before April 15, 2003, or this offer shall, at Challenger’s
option, expire and be null and void.

 

Sincerely,

Challenger Minerals Inc.

 

 

Jack D. Downing

Vice President

 

8

--------------------------------------------------------------------------------


 

AGREED TO AND ACCEPTED

 

Millennium Offshore Group, Inc.

 

Reef Global Energy I, L. P.

 

 

 

By:

/s/ D. Kent Singleton

 

By:

 

Name:

D. Kent Singleton

 

Name:

 

Title:

Vice President

 

Title:

 

Date:

 

 

Date:

 

 

 

 

Bright & Company I, Ltd.

 

Continental Resources, Inc.

By:  H.G.G., Inc., General Partner

 

 

 

 

 

 

 

By:

 

By:

 

 

Name:

 

Clay V.N. Bright, President

 

Title:

 

Name:

Clay V.N. Bright

 

Date:

 

Title:

President

 

 

Date:

 

 

Cheyenne Petroleum Company

 

 

 

 

 

 

Palace Exploration Company

 

 

 

 

By:

 

By:

 

 

Name:

Richard D. Dixon

Name:

Robert M. Zinke

 

Title:

Vice President

Title:

Vice President

 

Date:

 

Date:

 

 

 

 

9

--------------------------------------------------------------------------------


 

AGREED TO AND ACCEPTED

 

Millennium Offshore Group, Inc.

 

Reef Global Energy I, L. P.

 

 

 

By:

 

 

By:

 

Name:

D. Kent Singleton

 

Name:

 

Title:

Vice President

 

Title:

 

Date:

 

 

Date:

 

 

 

 

Bright & Company I, Ltd.

 

Continental Resources, Inc.

By:  H.G.G., Inc., General Partner

 

 

 

 

 

 

 

By:

 

By:

/s/ Clay V.N. Bright

 

Name:

 

Clay V.N. Bright, President

 

Title:

 

Name:

Clay V.N. Bright

 

Date:

 

Title:

President

 

 

Date:

 

 

Cheyenne Petroleum Company

 

 

 

 

 

 

Palace Exploration Company

 

 

 

 

By:

 

By:

 

 

Name:

Richard D. Dixon

Name:

Robert M. Zinke

 

Title:

Vice President

Title:

Vice President

 

Date:

 

Date:

 

 

 

 

10

--------------------------------------------------------------------------------


 

AGREED TO AND ACCEPTED

 

Millennium Offshore Group, Inc.

 

Reef Global Energy I, L. P.

 

 

 

By:

 

 

By:

 

Name:

D. Kent Singleton

 

Name:

 

Title:

Vice President

 

Title:

 

Date:

 

 

Date:

 

 

 

 

Bright & Company I, Ltd.

 

Continental Resources, Inc.

By:  H.G.G., Inc., General Partner

 

 

 

 

 

 

 

By:

 

By:

 

 

Name:

 

Clay V.N. Bright, President

 

Title:

 

Name:

Clay V.N. Bright

 

Date:

 

Title:

President

 

 

Date:

 

 

Cheyenne Petroleum Company

 

 

 

 

 

 

Palace Exploration Company

 

 

 

 

By:

 

By:

/s/ Robert M. Zinke

 

Name:

Richard D. Dixon

Name:

Robert M. Zinke

 

Title:

Vice President

Title:

Vice President

 

Date:

 

Date:

 

 

 

 

11

--------------------------------------------------------------------------------


 

AGREED TO AND ACCEPTED

 

Millennium Offshore Group, Inc.

 

Reef Global Energy I, L. P.

 

 

 

By:

 

 

By:

/s/ Michael J. Mauceli

Name:

D. Kent Singleton

 

Name:

Manager Member

Title:

Vice President

 

Title:

Managing Member of Reef Partners

Date:

4/15/2003

 

LLC, the General Partner of Reef Global

 

 

 

Energy Ventures I, L.P.

 

 

 

Date:

4/15/03

 

 

 

Bright & Company I, Ltd.

 

Continental Resources, Inc.

By:  H.G.G., Inc., General Partner

 

 

 

 

 

 

 

By:

 

By:

 

 

Name:

 

Clay V.N. Bright, President

 

Title:

 

Name:

Clay V.N. Bright

 

Date:

 

Title:

President

 

 

Date:

 

 

Cheyenne Petroleum Company

 

 

 

 

 

 

Palace Exploration Company

 

 

 

 

By:

 

By:

 

 

Name:

Richard D. Dixon

Name:

Robert M. Zinke

 

Title:

Vice President

Title:

Vice President

 

Date:

 

Date:

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

AGREED TO AND ACCEPTED

 

Millennium Offshore Group, Inc.

 

Reef Global Energy I, L. P.

 

 

 

By:

 

 

By:

 

Name:

D. Kent Singleton

 

Name:

 

Title:

Vice President

 

Title:

 

Date:

 

 

Date:

 

 

 

 

Bright & Company I, Ltd.

 

Continental Resources, Inc.

By:  H.G.G., Inc., General Partner

 

 

 

 

 

 

 

By:

/s/ Jack Stark

By:

 

 

Name:

Jack Stark

Clay V.N. Bright, President

 

Title:

SVP, Exploration

Name:

Clay V.N. Bright

 

Date:

April 16, 2003

Title:

President

 

 

Date:

 

 

Cheyenne Petroleum Company

 

 

 

 

 

 

Palace Exploration Company

 

 

 

 

By:

 

By:

 

 

Name:

Richard D. Dixon

Name:

Robert M. Zinke

 

Title:

Vice President

Title:

Vice President

 

Date:

 

Date:

 

 

 

 

13

--------------------------------------------------------------------------------


 

AGREED TO AND ACCEPTED

 

Millennium Offshore Group, Inc.

 

Reef Global Energy I, L. P.

 

 

 

By:

 

 

By:

 

Name:

D. Kent Singleton

 

Name:

 

Title:

Vice President

 

Title:

 

Date:

 

 

Date:

 

 

 

 

Bright & Company I, Ltd.

 

Continental Resources, Inc.

By:  H.G.G., Inc., General Partner

 

 

 

 

 

 

 

By:

 

By:

 

 

Name:

 

Clay V.N. Bright, President

 

Title:

 

Name:

Clay V.N. Bright

 

Date:

 

Title:

President

 

 

Date:

 

 

Cheyenne Petroleum Company

 

 

 

 

 

 

Palace Exploration Company

 

 

 

 

By:

 /s/ Richard F. Dixon

By:

 

 

Name:

Richard F. Dixon

Name:

Robert M. Zinke

 

Title:

Vice President

Title:

Vice President

 

Date:

4-17-03

Date:

 

 

 

 

 

14

--------------------------------------------------------------------------------